CLARKSON, J., not sitting.
This is an action to recover certain disability benefits alleged to have arisen from the contract of employment of the plaintiff by the defendant. The case was first heard in general county court, where the defendant's motion for judgment as of nonsuit was sustained, and then, upon plaintiff's appeal, was heard in the Superior Court, where the judgment of nonsuit was reversed. From the judgment of the Superior Court reversing the judgment of nonsuit in the general county court the defendant appealed to this Court, assigning error.
The Court being equally divided in opinion, one of the members, Mr.Justice Clarkson, not sitting, the judgment of the Superior Court is affirmed and stands as the decision in this case, without becoming a precedent. Nebel v. Nebel, 201 N.C. 840, and cases there cited.
Affirmed.
CLARKSON, J., not sitting.